Citation Nr: 0629299	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  05-15 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the veteran's claim of 
entitlement to service connection for diabetes mellitus.  The 
veteran perfected a timely appeal of this determination to 
the Board.

The Board notes that the veteran was scheduled to present 
testimony before a traveling Veterans Law Judge (VLJ) on July 
12, 2006.  However, the veteran failed to report to the 
hearing.  As the record does not contain further explanation 
as to why the veteran failed to report to the hearing, or any 
additional requests for a hearing, the Board deems the 
veteran's request for an appeals hearing withdrawn.  See 38 
C.F.R. § 20.704 (2006).


FINDINGS OF FACT

1.  The veteran is currently diagnosed as having diabetes 
mellitus.

2.  Diabetes mellitus did not manifest within a year of the 
veteran's separation from service.

3.  There is no medical evidence linking the veteran's 
current diabetes mellitus to his period of service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, and cannot be presumed to be service-connected.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
September 2004 letter from the AOJ to the veteran, which 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit any 
relevant evidence in his possession to the AOJ.

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, despite the 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim for service connection.  38 U.S.C.A. 
§ 5103A (West 2002).  The information and evidence associated 
with the claims file consist of the veteran's service medical 
records, private post-service medical treatment records, VA 
medical treatment records, and statements by the veteran.  
The Board notes that although service medical records were 
available for review, the veteran elected not to undergo 
physical examination at separation, and therefore no such 
examination is available.  There is no indication that there 
is any additional relevant evidence to be obtained by either 
VA or the veteran.

Service Connection for Diabetes Mellitus

The veteran argues that he is entitled to service connection 
for diabetes mellitus.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, for certain chronic diseases, such as diabetes 
mellitus, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a 
prescribed period following discharge from service; the 
presumptive period for diabetes mellitus is one year.  38 
C.F.R. § 3.307, 3.309(a).

In the instant case, the medical evidence shows a current 
diagnosis of diabetes mellitus.  However, the earliest record 
of any diagnosis or treatment of diabetes mellitus is dated 
May 1995.  There is no record of diabetes mellitus becoming 
manifest in the year following the veteran's separation from 
service.

Furthermore, the veteran's service medical records are 
negative for any diagnosis of diabetes mellitus.  The only 
non-dental medical treatment noted in these records is for 
foot pain in October 1980, where the veteran was diagnosed 
with flat feet.

In short, there is no medical evidence linking the veteran's 
current diabetes mellitus to his period of service, and such 
a link cannot be presumed based on the evidence of record.  
Accordingly, service connection for diabetes mellitus is not 
warranted in this case.

Although the veteran believes that his current diabetes 
mellitus is due to or was incurred during his service, he is 
not competent to provide opinions that require medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


